Dismissed and Memorandum Opinion filed March 1, 2007







Dismissed
and Memorandum Opinion filed March 1, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00113-CV
____________
 
X-RAY X-PRESS CORPORATION,
Appellant
 
V.
 
ROBERT P. MARKETTE, JR., and
GILLILAND & CAUDILL, L.L.P., Appellees
 

 
On Appeal from the 165th District Court
Harris County, Texas
Trial Court Cause No. 2006-07709
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from an appealable interlocutory order signed November 13, 2006.  On
February 15, 2007, appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed March
1, 2007.
Panel consists of Justices Yates, Anderson, and Hudson.